EVERETT, Chief Judge
(concurring in the result):
In some cases post-trial claims of misconduct by court-martial members can be satisfactorily resolved on the basis of affidavits. However, I agree with the principal opinion that here the convening authority should have directed the military judge to conduct a hearing on the possible misconduct and make suitable findings. United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967). Moreover, in my view such a hearing could have been convened by the military judge on his own initiative or upon motion by the parties.
I also agree with the principal opinion that the failure to follow the appropriate procedure in this case did not prejudice appellant.